Citation Nr: 0326241	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for removal of 
undescended left testicle.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from May 1963 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the benefits sought on 
appeal.

At his April 2003 VA videoconference hearing, the veteran 
testified that he had a psychiatric disability due to his 
erectile dysfunction as a result of his left testicle 
removal.  This matter is hereby referred to the RO for 
appropriate action.


REMAND

Service medical records show a dispensary note dated February 
1965 indicating a "strain neck".  The notation indicated 
heat twice daily.  Service medical records also show that in 
October 1964 the veteran had a left orchiectomy due to an 
undescended testicle.  The veteran's December 1964 separation 
examination showed that the veteran had an excision of left 
creppterchid testes in 1964.  The veteran claims that he 
currently suffers disabilities due to his neck strain and 
testicle removal.  However, the medical evidence is 
insufficient to establish whether or not the current 
disabilities are the result of incidents in service.   Under 
these circumstances, the veteran is entitled to VA 
examinations under the provisions of 38 U.S.C.A. § 5103A(d), 
but he has had VA examinations to establish an adequate 
medical basis for decviding the claims.  Therefore, further 
development of the record is necessary.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid.  In view 
of the Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
neck disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabilities of the 
neck the veteran currently has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
the veteran's neck strain noted in 
service in 1965, or any other disease or 
injury the veteran had in service.

2.  The veteran should be scheduled for a 
VA genitourinary examination to ascertain 
the nature and etiology of the veteran's 
residuals of a left orchiectomy due to an 
undescended testicle.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabling conditions 
of the left testicle or reproductive 
system the veteran currently has, to 
include a statement as to whether the 
veteran currently has impotence and/or 
infertility.

          B.  For each diagnosis reported 
in response to A, above, the examiner 
should state an opinion as to whether it 
is at least as likely as not that the 
disability is  the result of the 
veteran's orchiectomy in service.

          C.  The examiner should state 
an opinion as to whether the preexisting 
undescended left testicle underwent a 
permanent increase in severity during 
service.  The examiner should also state 
whether the inservice orchiectomy had the 
effect of ameliorating a condition 
incurred before enlistment or whether 
that condition was otherwise aggravated 
as a result of the 1964 surgery.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




